Citation Nr: 0728769	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee condition.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee condition.

3.  Whether new and material evidence has been received to 
reopen a claim of  entitlement to service connection for a 
low back condition.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1968 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified at a videoconference hearing before the 
undersigned in November 2006.  At the hearing, the veteran 
testified that his hearing has worsened.   An inferred claim 
for an increased rating for service-connected hearing loss is 
referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  The February 1998 rating decision is final.  

2.   The evidence received since the prior final rating 
decision is neither cumulative nor redundant and raises a 
reasonable probability of substantiating the claims of 
entitlement to service connection for a low back disability 
and left and right knee disabilities.  


CONCLUSIONS OF LAW

1.  The February 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left knee 
disability.  38 U.S.C.A.  § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 
The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1, (2006), the Court held 
that VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.   

A.  Duty to Notify

In a June 2004 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of the veteran's claims stated 
what evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
letter advised the veteran to submit any relevant evidence in 
his possession.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.

The June 2004 letter advised the veteran of new and material 
evidence to reopen the previously denied claims of service 
connection for right knee arthritis, left knee arthritis and 
back condition.  This letter stated that new evidence is that 
which is submitted to VA for the first time and material 
evidence is evidence that pertains to the reason for the 
previous denial.  This letter explained that the veteran's 
claims were previously denied because the evidence did not 
show chronic left and right knee disabilities or a chronic 
low back disability.  

The Board concludes that the duty to notify has been 
satisfied.  All the VCAA requires is that the duty to notify 
is satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  As the 
Board reopens the veteran's service connection claims below 
and remands them for additional development, the Board finds 
that any error with respect to the content of VCAA notice 
letters constitutes harmless error.  


II.  Analysis of Claims

The RO previously denied the claims for service connection 
for a lower back injury and bilateral knee injuries in rating 
decisions in February 1989 and in February 1998.  In the 
February 1989 rating decision, the RO determined that there 
was no evidence of chronic back or knee disabilities.  The RO 
notified the veteran of the rating decision and of his 
appellate rights, but the veteran did not appeal the decision 
to the Board.  Therefore, the February 1989 rating decision 
is final.  38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1988).

In July 1997, the veteran sought to reopen the claims for 
service connection for bilateral knee disabilities and a low 
back condition.  A February 1998 rating decision denied the 
claim to reopen based upon a finding that the evidence 
submitted was not new and material.  The RO notified the 
veteran of the rating decision and of his appellate rights 
with regard to that decision, but the veteran did not appeal 
the decision to the Board.  The February 1998 rating decision 
is therefore final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

At the time of the February 1998 rating decision, the 
evidence of record included service medical records, a report 
of a 1988 VA examination and post-service VA treatment 
records.  

In May 2004, the veteran sought to reopen the claims for 
service connection for left and right knee disabilities and a 
low back disability by submitting a VA Form
21-4138 (Statement in Support of a Claim) and VA outpatient 
medical records. 

A claim that is the subject of a prior denial may be reopened 
if new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable probability of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

The evidence received since the prior final rating decision 
includes VA treatment records, a report of an August 2004 VA 
examination, written statements and the  transcript of the 
November 2006 videoconference hearing before the undersigned 
Board member.   

VA treatment records reflect current diagnoses of arthritis 
of both knees, by history, and spondylosis of the lumbar 
spine.  The 2004 VA examination assessed the veteran's 
hearing loss disability.   

The transcript of the 2006 videoconference hearing contains 
testimony regarding the claimed disabilities.  The veteran 
testified that he injured his right knee while loading boxes 
in a mail distribution center and that he injured his left 
knee in a moped accident.  The veteran also testified that he 
had back pain during service after he slipped and fell on 
marble steps.  

At the hearing, the veteran also testified that he has 
experienced knee and back symptoms since service.  He stated 
that his current symptoms include locking and pain in the 
knees and back pain that radiates into his legs.   

The Court has held that a veteran is competent to testify to 
factual matters of which he has first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Court has also held that lay evidence in the form of 
statements or testimony by a claimant is competent to 
establish evidence of symptomatology where symptoms are 
capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Thus, the veteran  is competent to testify that 
he had knee and back pain in service and reported to sick 
call for treatment.  The veteran is also competent to testify 
regarding his current symptoms, such as knee pain and 
instability and back pain.  However, as a layperson without 
medical training, the veteran is not competent to provide a 
nexus between his current disabilities and symptoms he 
experienced during service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board finds that the evidence submitted since the prior 
final denial is new, as it was not previously submitted to 
agency decisiomakers.  The Board also finds that, with the 
exception of the 2004 VA examination report, the evidence 
received since the prior final denial of the veteran's claims 
is material.  This evidence relates to an unestablished fact 
necessary to substantiate the claims for service connection 
for right and knee disabilities and a low back disability, 
and raises a reasonable possibility of substantiating the 
claims.  The VA medical records submitted since the prior 
denial of these service connection claims demonstrate current 
diagnoses of lumbar spondylosis and left and right knee 
arthritis, by history.  Such evidence was lacking at the time 
of the prior final denial of the veteran's service connection 
claims.   

Having determined that new and material evidence has been 
received, the Board may reopen the claims of entitlement to 
service connection for left and right knee disabilities and a 
low back condition.


ORDER

New and material evidence having been received, the claims 
for service connection for a left knee disability, service 
connection for a right knee disability and service connection 
for a low back condition are reopened.  To that extent only, 
the appeal is allowed.



REMAND

In general, to establish service connection for a claimed 
disability, the facts as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

VA's duty to assist under 38 U.S.C.A. § 5103A includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2006), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the following criteria 
are met: (1) The record does not include sufficient competent 
medical evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. § 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and (4) The record indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease or another service-
connected disability.  

An examination is necessary to determine whether any current 
back and knee disabilities are related to the knee and back 
complaints noted during service.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The RO should 
forward the veteran's claims file to the 
examiner for review in conjunction with the 
examination and ask the examiner to confirm 
in the written examination report that such 
a review was conducted.  Following a 
thorough evaluation, during which all 
necessary tests are performed, the examiner 
should:

a.	Diagnose any low back 
disorder(s) and opine whether 
it is at least as likely as not 
(50 percent or greater 
likelihood) that any current 
low back disorder is related to 
the back pain reported during 
service.

b.	Diagnose any disorder(s) of 
the left knee and opine whether 
it is at least as likely as not 
(50 percent or greater 
likelihood) that any current 
left knee disorder is related 
to the left knee complaints 
noted during service.

c.	Diagnose any disorder(s) of 
the right knee and opine 
whether it is at least as 
likely as not (50 percent or 
greater likelihood) that any 
current right knee disorder is 
related to the right knee 
complaints noted during 
service. 
 
d.	Provide a detailed 
rationale, with references to 
the record, for the opinions 
provided.  
2.  Thereafter, the RO should then 
readjudicate the claims on appeal based 
on all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


